In an action to enjoin picketing, two defendants appeal from an order granting their examination before trial, and directing discovery and inspection. Order modified by striking the words “ and ‘ Fifteenth ’ ” from the second ordering paragraph. As so modified, the order is affirmed, without costs; examination to proceed on five days’ notice. The allegations of paragraph “ Fifteenth ” of the complaint are eonclusory and, therefore, not a proper subject of examination. Nolan, P. J., Adel, MacCrate, Schmidt and Beldock, JJ., concur.